Por cuanto, una macana de plomo (black jack) es un arma o ins-trumento que se usa general y claramente para fines de ofensa y defensa y su uso no se distingue de la del arma que figuraba en el caso de El Pueblo v. González, 36 D.P.R. 248;
Por cuanto, la opinión de esta corte en el caso de El Pueblo v. Cruz Rosado, 34 D.P.R. 315, no contiene nada en oposición a este principio y más bien lo apoya;
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce en agosto 11, 1932.